Citation Nr: 0637123	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-00 242A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Medical Center (MC) in Mountain Home, Tennessee





THE ISSUE

Eligibility for enrollment in the VA healthcare system.





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1970 and from August 1970 to November 1970.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Mountain Home, 
Tennessee VAMC.        


FINDINGS OF FACT

1.  The veteran has been assigned VA healthcare priority 
category 8; he does not have a service-connected disability 
or other special eligibility attribute, to include "low 
income" status, that would warrant placement in a priority 
category above category 8.   

2.  The veteran's completed application for enrollment in the 
VA healthcare system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the veteran is eligible for VA healthcare system 
enrollment.  Because the relevant facts are not in dispute 
and eligibility for VA healthcare benefits is outlined in 
regulation, the Board's review is limited to interpretation 
of the pertinent statutes and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
interpretation of governing law is dispositive of an issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  The veteran has been notified of the controlling 
law and regulations, and of the basis for the denial of his 
claim (See the November 2004 decision and the December 2004 
statement of the case).  He has had ample opportunity to 
respond.

II.  Facts and Analysis

A veteran must be enrolled in the VA healthcare system as a 
pre-condition to receiving VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-
connected disabilities assigned lower priority.  38 C.F.R. § 
17.36(b).  Nonservice connected veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive increased rate pension for being permanently 
housebound or in need of regular aid and attendance, are 
otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), or are a veteran of the Mexican 
border period or of World War I.  Id.  A veteran who wishes 
to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
38 C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in October 2004.  He acknowledged that he did not 
have a service-connected disability, and was not receiving VA 
pension benefits.  He indicated that his annual gross income 
was $55,000 per year, that his spouse did not work and that 
he did not have any dependent children.  Consequently, his 
income was well above the applicable VA "low income" level 
for a family of two living in Smyth County Virginia, where he 
resides.  (See 38 C.F.R. § 17.36(b)(7) and 42 U.S.C.A. § 
1437a(b)(2) and associated Department of Housing and Urban 
Development (HUD) low income limits).   

Based upon his nonservice-connected status, the lack of low 
income status, and the non-applicability of any special 
eligibility categories mentioned above, the veteran was 
assigned priority category 8.  In the November 2004 decision, 
his application for enrollment in VA healthcare system was 
denied on the basis of the category 8 placement, and the 
filing of his enrollment application after January 17, 2003.  

The veteran has not disputed the category 8 placement.  He 
asserts that his employer stopped offering prescription drug 
coverage, and that consequently he could use assistance 
paying for his many prescribed medications.  While the Board 
sympathizes with this situation, it is bound by the 
regulations governing entitlement to VA benefits and the 
instructions of the Secretary.  38 U.S.C.A. § 7104(c).  Given 
that the veteran is in category 8 and applied subsequent to 
January 17, 2003, as a matter of law he is ineligible for 
enrollment in the VA health care system, and thus ineligible 
for VA prescription drug assistance.  See also 38 C.F.R. 
§ 17.96.  The applicable criteria are dispositive, the 
veteran's claim must be denied because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


